The evidence in this case shows that Grebner’s horse was injured by falling on the ice that had accumulated in Avery alley *12or street in said city; that ice did not exist generally in the streets and alleys of said city at this time and in fact did not exist in this street except at the point where the horse was injured. While the ice in this street was caused by the cold weather existing at the time, it was not produced by rain or snow, but was produced by water escaping from a water main of the city which ran upon the street and was-frozen and became -a dangerous obstruction in the street, being some eighteen inches thick at one side of the street where the water escaped and sloping down to two or three inches at the other side and being of such a nature as to be very dangerous for a horse to go upon. This condition, to a more or less extent, had existed for ten days or more, and was not caused in a night or by any sudden storm. Clearly the city had caused this obstruction by its negligence and ¡must have known of it, and it being a nuisance it was its duty to remove the obstruction. Certainly a reasonable care of its streets would require the city to remove this obstruction. We see no contributory negligence on the part of Grebner, and on the whole ease we think the judgment should be affirmed.
Charles J. Hunt, City Solicitor, and Albert H. Morrill, Assistant City Solicitor, for plaintiff in error.
II. J. Witle and H. J. Wernke, for defendant in error.